DETAILED ACTION
Summary
Claims 1-15 are pending in the application. Claims 2-7, 10-12, and 14-15 are rejected under 35 USC 112(b). Claims 1-5, 8-15 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 4, line 19 recites “The he region”. This appears to be a typographical error, and should recite “The region”.
Appropriate correction is required.

Claim Objections
Claims 1 and 14 objected to because of the following informalities:
Claim 1 recites “a cardiac medical device” in line 3. It should recites “the cardiac medical device”.
Claim 1 recites “a 3D model providing unit” in line 4. It should recite “a three-dimensional (3D) model providing unit”.
Claim 1 recites “the at last one” in line 11. It should recite “the at least one”.
Claim 14 recites “having at least one an ultrasound sensor” in line 2. It should recite “having at least one of an ultrasound sensor”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a 3D model providing unit”, “an ultrasound unit”, “a tracking unit”, and “a mapping unit” in claims 1-13, respectively.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the limitations should be interpreted as software modules running on a computer devices (See Pg. 18, lines 6-14).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10-12, and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “generate a visualization of the cardiac model”. It is not clear if this is further limiting the step of “a visualization of the cardiac region of the patient body on the base of the cardiac model and on the basis of the result of the mapping”, or if this is setting forth a new visualization. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to the same visualization.
Claim 3 recites “map the live images onto the cardiac model and to overlay the cardiac model with the live images in the visualizations”. As detailed above, it is not clear whether there is one visualization or more than one visualization. Furthermore, even if there is more than one visualization, it is still not clear. The visualization of claim one is of “the cardiac region…on the basis of the cardiac model”. The visualization is not necessarily of the cardiac model; it is only generated on the basis of the cardiac model. Therefore, it is not clear how the live images could by overlaid onto the cardiac model in the visualization of claim 1 when the visualization of claim 1 is not necessarily of the cardiac model. Clarification is required. For the purposes of examination, the claim will be interpreted as the visualization of claim 1 (and claim 2) is of the cardiac model.
Claim 7 recites the limitation "the further ultrasound sensor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as “a further ultrasound sensor”.

Claim 10 recites “generate a visualization of the cardiac model”. It is not clear if this is further limiting the step of “a visualization of the cardiac region of the patient body on the base of the cardiac model and on the basis of the result of the mapping”, or if this is setting forth a new visualization. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to the same visualization.
Claim 12 recites “the visualization” in line 2. It is not clear if this is referring to the visualization of claim 10 or the visualization of claim 1. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to the visualization of claim 1.
Claim 14 recites the limitation “the ultrasound sensor" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is referring to “at least one an ultrasound sensor” in line 2, or if this is specifically referring to one of the at least one ultrasound sensor. Clarification is required. For the purposes of examination, the former definition will be referred too.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tahmasebi Maraghoosh et al. (WO 2015/092667 A1) (hereinafter Maraghoosh) in view of Deladi et al. (U.S PGPub 2013/0245433 A1).
Regarding Claim 1, Maraghoosh teaches a system for assisting a user in navigating a medical device in a region of a patient body (Abstract), the system comprising: 
- a medical device (Fig. 1, 102) (Pg. 10, lines 19-21), 
- a 3D model providing unit (Fig. 1, 142) configured to provide a three-dimensional model of the region of the patient body (Pg. 10, lines 8-11), 
- an ultrasound probe (Fig. 1, 130) for acquiring image signals of the region of the patient body (Pg. 10, lines 17-19) and an ultrasound unit (Fig. 1, 144) configured to provide live images of the region of the patient body on the basis of the image signals (Pg. 11, lines 6-8),

- a tracking unit (Fig. 1, 148) (Pg. 11, lines 14-15) configured to determine a relative position of the at last one ultrasound sensor with respect to the live images and/or the ultrasound probe on the basis of the sensed ultrasound signals (Pg. 11, lines 6-15)+(Pg. 13, lines 13-19), and 
- a mapping unit (Fig. 1, 148) configured to map the determined relative position of the at least one ultrasound sensor onto the model (Pg. 11, lines 10-11) to generate a visualization of the cardiac region of the patient body on the basis of the cardiac model and on the basis of the result of the mapping (Pg. 11, lines 14-23) (as the registered overlay image, which is the tip on the real time image, is registered to the model, this suggests that the display displays the registered image (and it is therefore a visualization)).
While Maraghoosh suggests the claimed method can be for any portion of the body (Pg. 8, lines 6-9), Maraghoosh fails to explicitly teach that the model is a cardiac model, that the region is a cardiac region, or that the medical device is a cardiac medical device.
Deladi teaches a system for determining the location of a catheter in the body (Abstract). This system can be used to determine the location of the medical device in the heart, which indicates the region is a cardiac region and the medical device is a cardiac medical device [0019]. This system tracks the medical device by registering the images to a previously acquired model of the heart (i.e. a cardiac model) [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Maraghoosh to help navigate a cardiac medical device in a cardiac region, and therefore use a cardiac model, as taught by Deladi, because this allows for the improved accuracy of determining the location of the medical device in the heart, as recognized by Deladi [0003].
Regarding Claim 2, the combination of references substantially as claimed. Maraghoosh further teaches wherein the mapping unit is configured to generate a visualization of the cardiac model in which the position of the at least one ultrasound sensor is marked (Pg. 15-16, lines 25-10) (Pg. 11, lines 14-23).

Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Maraghoosh further teaches wherein the mapping unit is configured to map the live images onto the cardiac model on the basis of an image comparison of the live images and the cardiac model (Pg. 10, lines 12-16) (Pg. 11, lines 6-8) (the image-based registration algorithms described are an image comparison).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Maraghoosh fails to explicitly teach wherein the mapping unit is configured to map the live images onto the cardiac model on the basis of a relative position and orientation of the ultrasound probe with respect to a reference frame associated with the cardiac model.
Deladi teaches a system for determining the location of a catheter in the body (Abstract). This system maps a real time (live) ultrasound onto a cardiac model [0024]. This mapping occurs based on a relative position and orientation of the ultrasound prove with respect to a reference frame (reference coordinate system) associated with the cardiac model [0073].
It would have been obvious to one of ordinary skill in the to substitute the method of mapping as taught by Maraghoosh with mapping based on a relative position and orientation of the ultrasound probe with respect to a reference frame, as taught by Deladi, as the substitution for one known method of mapping with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results are reasonably predictable.
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Maraghoosh fails to explicitly teach wherein the cardiac medical device is configured to carry out electrical measurements to generate an electro-anatomical map of the cardiac region of the patient body and wherein the mapping unit is configured to overlay the electro-anatomical map over the cardiac model on the basis of the relative position of the at least one ultrasound sensor with respect to the ultrasound probe during the measurements.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to create an electro-anatomical map, with the three dimensional position of the data on the map determined based on the location of  the sensor with respect to the probe, as taught by Deladi, because this provides a more accurate method for determining the locations where ablation has been applied, increasing the safety of the procedure, as recognized by Deladi [0003]+[0019].
The combination is silent regarding the electro-anatomical map being overlaid on the model.
Altman teaches a method for generating an electro-anatomical map (Abstract). This system superimposes measured electrical data onto a three dimensional cardiac model to generate the electro-anatomical map [0174].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to overlay the electro-anatomical map over the cardiac model, as taught by Altman, as the substitution for one known method of generating a 3D electro-anatomical map with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of generating a 3D electro-anatomical map based on the model are reasonably predictable.
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. Maraghoosh further teaches wherein the ultrasound probe is configured to emit ultrasound signals into different directions (Pg. 13, lines 13-15 “sweep”) and wherein the tracking unit is configured to determine the position of the at least one ultrasound sensor based on a reception level of the ultrasound signals in the ultrasound sensor and/or wherein the tracking unit is configured to determine the position of the at least one ultrasound sensor on the basis of a time difference between the emission of the 
Regarding Claim 14, Maraghoosh teaches a method for assisting a user in navigating a medical device  having at least one an ultrasound sensor (Fig. 1, 134) attached thereto (Pg. 13, lines 13-19) in a region of a patient body (Abstract), the method comprising: 
- providing a three-dimensional model of the region of the patient body (Fig. 1, 142) (Pg. 10, lines 8-11),
- receiving live images of the region of the patient body on the basis of image signals acquired using an ultrasound probe (Fig. 1, 130) (Pg. 10, lines 17-19)+ (Pg. 11, lines 6-8), 
- determining a relative position of the ultrasound sensor attached to the medical device with respect to the ultrasound probe (Pg. 13, lines 13-19), the ultrasound sensor sensing ultrasound signals emitted by the ultrasound probe (Pg. 13, lines 13-19), 
- mapping the determined relative position of the at least one ultrasound sensor onto the model (Pg. 11, lines 10-11) to generate a visualization of the region of the patient body on the basis of the c model and on the basis of the result of the mapping (Pg. 11, lines 14-23) (as the registered overlay image, which is the tip on the real time image, is registered to the model, this suggests that the display displays the registered image (and it is therefore a visualization)).
While Maraghoosh suggests the claimed method can be for any portion of the body (Pg. 8, lines 6-9), Maraghoosh fails to explicitly teach that the model is a cardiac model, that the region is a cardiac region, or that the medical device is a cardiac medical device.
Deladi teaches a system for determining the location of a catheter in the body (Abstract). This system can be used to determine the location of the medical device in the heart, which indicates the region is a cardiac region and the medical device is a cardiac medical device [0019]. This system tracks the medical device by registering the images to a previously acquired model of the heart (i.e. a cardiac model) [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Maraghoosh to help navigate a cardiac medical device in a cardiac region, and 
Regarding Claim 15, the combination of references teaches a method as defined in claim 14. Maraghoosh further teaches a computer program comprising program code for instructing a computer device to perform a method as defined in claim 14, when the computer program is executed on the computer device (Pg. 8, lines 9-20).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maraghoosh in view of Deladi as applied to claim 1 above, and further in view of Packer et al. (U.S Patent 6,556,695 B1).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the cardiac region of the patient body undergoes a periodic motion having different motion phases, wherein the cardiac model is a dynamic model comprising a deforming sub-model for each of the motion phases and wherein the mapping unit is configured to determine a current motion phase and to map the relative position of the at least one ultrasound sensor on the deforming sub-model for the current motion phase.
Packer teaches a system of constructing 4D models of the heart (Abstract). The cardiac region undergoes periodic motion having different motion phases (cardiac phases are periodic) (Col 9, lines 5-20). This system has a cardiac model which is a dynamic model comprising deforming sub model (Col 6, lines 46-58) for each of the motion phases (Col 9, lines 37-52). The system contains a mapping unit which determines a current motion phase, and maps an image obtained in the current motion phase to the model (Col 9, lines 53-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to use a dynamic model with deformable sub-models, as taught by Packer, as this allows clear high resolution images to be shown in real time, thereby increasing the accuracy of placing medical instruments during an invasive procedure, as recognized by Packer (Col 2, lines 8-17)
While Packer is silent regarding mapping a position of the at least on ultrasound sensor on the deforming sub model for the current motion phase, Maraghoosh teaches the position of the ultrasound .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maraghoosh in view of Deladi as applied to claim 1 above, and further in view of Hall (U.S PGPub US 2016/0331469 A1) .
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the mapping unit is configured to generate a visualization of the cardiac model corresponding to a view as seen by view of a virtual eye based on the position of the at least one ultrasound sensor.
Hall teaches a method for generating a virtual image (Abstract). This system generates a view of the model (Fig. 1, 136) [0038] as seen by view of a virtual eye based on the position of the at least one ultrasound sensor [0046] (as the sensor of Maraghoosh is located as the distal tip (See at least Fig. 1), and the virtual image is generated based on the location of the tip would be the same). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to generate a visualization as seen by view of a virtual eye, as taught by Hall, as this allows the user to obtain images similar to that of a IVUS without the additionally cost/complexity of obtaining an IVUS image, as recognized by Hall [0004].
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. The combination of Maraghoosh and Deladi fails to explicitly teach wherein the mapping unit is configured to map the live images onto the view and to overlay the view with the live image in the visualization on the basis of the result of the mapping.
Hall teaches wherein the mapping unit is configured to map the live images (Fig. 1, 136) onto the view [0045] and to overlay the view with the live image in the visualization on the basis of the result of the mapping [0045]+[0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to generate a visualization as seen by view of a virtual eye, as 
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. Maraghoosh further teaches wherein the mapping unit is configured to generate the visualization on the basis of a mapping of the live image and/or the position and orientation of the ultrasound probe onto the model (Pg. 15-16, lines 25-10) and on the basis of the relative position and orientation of the at least one ultrasound sensor with respect to the ultrasound probe (Pg. 13, lines 13-19) (Pg. 12, lines 22-23 (the relative position/orientation of the probe and the sensor is used to determine the location of the sensor).

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 recites “The system as defined in claim 5, wherein the 3D model providing unit is configured to create the cardiac model using ultrasound images acquired using the ultrasound probe during an initialization phase in which a further ultrasound sensor is positioned at a reference position and wherein the reference frame is defined on the basis of a relative position and orientation of the ultrasound probe with respect to the further ultrasound sensor determined on the basis of the ultrasound signals sensed by the further ultrasound sensor”. This, in combination with the other limitations, is not reasonably taught by the prior art. Maraghoosh does not teach a reference frame, or a further ultrasound sensor. While Deladi teaches a reference frame, Deladi does not teach that the reference frame is “defined on the basis of a relative position and orientation of the ultrasound probe with respect to the further ultrasound sensor determined on the basis of the ultrasound signals sensed by the further ultrasound sensor”. None of the other cited reference reasonable suggest a further ultrasound sensor defining the reference frame. Bharat et al. (WO 2016/009350 A1) does not reasonably teach the claim. While Bharat teaches using multiple ultrasound sensors to localize a medical instrument (See page 16, ¶2), there is not teaching of “wherein the 3D model providing unit is configured to create the cardiac model using ultrasound images 
Claim 7 recites “wherein the further ultrasound sensor is positioned at the reference position during the acquisition of the live images and wherein the mapping unit is configured to determine the relative position and orientation of the ultrasound probe with respect to the reference frame on the basis of the relative position and/or orientation of the further ultrasound sensor with respect to the ultrasound probe”. This, in combination with the other limitations, is not reasonably taught by the prior art. Maraghoosh does not teach a reference frame, or a further ultrasound sensor. While Deladi teaches a reference frame, Deladi does not teach “the mapping unit is configured to determine the relative position and orientation of the ultrasound probe with respect to the reference frame on the basis of the relative position and/or orientation of the further ultrasound sensor with respect to the ultrasound probe”. None of the other cited reference reasonable suggest a further ultrasound sensor defining the reference frame. Bharat et al. (WO 2016/009350 A1) does not reasonably teach the claim. While Bharat teaches using multiple ultrasound sensors to localize a medical instrument (See page 16, ¶2), there is not teaching of “wherein the further ultrasound sensor is positioned at the reference position during the acquisition of the live images and wherein the mapping unit is configured to determine the relative position and orientation of the ultrasound probe with respect to the reference frame on the basis of the relative position and/or orientation of the further ultrasound sensor with respect to the ultrasound probe”. Therefore, claim 7 is non-obvious over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bharat et al. (WO 2016/009350 A1), which teaches a probe tracking device.
Schneider et al. (U.S PGPub 2016/0249885 A1), which teaches a method for imaging the heart.
Vignon et al. (U.S PGPub 2013/0041252 A1), which teaches an ultrasound sensor for tracking a medical device.
Savord et al. (U.S PGPub 2006/0270934 a), which teaches a composite 3D ultrasound imaging device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793